UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4219


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FRANK JACOBS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:12-cr-00084-FL-4)


Submitted:   October 25, 2013             Decided:   November 19, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark D. Stewart, BURCH LAW OFFICE, Greenville, North Carolina,
for Appellant. Thomas G. Walker, United States Attorney,
Jennifer P. May-Parker, Joshua L. Rogers, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Frank      Jacobs    appeals         from       his    twenty-nine-month

sentence imposed pursuant to his guilty plea to conspiracy to

possess and train animals for a fighting venture.                          On appeal, he

claims     that   his   sentence      was       procedurally        and    substantively

unreasonable because the district court (1) did not adequately

explain the chosen sentence, (2) did not address each of Jacobs’

sentencing arguments, and (3) selected a sentence based in part

on the “sovereign citizen documents.”                  We affirm.

             We review a sentence for reasonableness, applying an

abuse of discretion standard.               Gall v. United States, 552 U.S.
38,   46    (2007).      We   first    review         for    significant      procedural

error, and if the sentence is free from such error, we then

consider the substantive reasonableness of the sentence.                           Id. at

51.        Procedural    error     includes        improperly         calculating       the

Guidelines range, treating the Guidelines range as mandatory,

failing to consider the 18 U.S.C. § 3553(a) (2012) factors, and

failing     to    adequately     explain        the    selected       sentence.         Id.

Substantive       reasonableness      is    determined         by     considering       the

totality     of   the    circumstances,          including      the       extent   of   any

deviation from the Guidelines range.                   Id.    An upward variance is

permitted where justified by the § 3553(a) factors.                          See id.     We

must give due deference to the district court’s determination

that the § 3553(a) factors justify the extent of a variance, and

                                            2
the fact that we might find a different sentence appropriate is

insufficient to justify reversal of the district court.                           Id.

            We conclude that Jacobs’ above-Guidelines sentence is

reasonable. 1       The     district       court      properly      calculated         Jacobs’

Guidelines       range     (and     Jacobs          does    not    contend      otherwise),

treated    the    range     as    advisory,          and    adequately      explained       the

selected     sentence.            The     court       specifically       explained          that

Jacobs’ above-Guidelines sentence was warranted by the heinous

quality    of    the     crime,    Jacobs’          extended      involvement,        and   the

danger inherent in his promotion of dog fighting as a sport.                                 In

addition, the court considered that no points were added for

Jacobs’    prior       convictions,        including         assault     with     a    deadly

weapon.      In so doing, the court explicitly addressed Jacobs’

arguments        concerning        his     age        and        selected    a        sentence

substantially       shorter        than     the       sentence       advocated        by    the

Government.         While     the       court       did    not    specifically        address

Jacobs’ assertions regarding his compliance on release and his

plans for a new church, the court did state that it took into

consideration all the sentencing factors.                            Because the court




     1
          The    advisory        Guidelines         range    was    eight    to       fourteen
months.



                                                3
clearly considered the individual circumstances of the case, we

conclude that Jacobs’ sentence is procedurally reasonable. 2

               We also find that Jacobs’ sentence is substantively

reasonable,        considering     the   totality         of     the    circumstances,

including the extent of the departure.                    Though Jacobs’ sentence

more   than      doubles   the    high-end    of    his    Guidelines         range,    the

district court did not abuse its discretion in determining that

such       a   deviation   was    justified    by    the        §     3553(a)    factors,

including       Jacobs’    criminal   history,       the       need    to   protect     the

public, and the need to provide adequate deterrence.                             Thus, we

conclude that Jacobs’ twenty-nine-month sentence is reasonable.

                Accordingly, we affirm the district court’s judgment.

We   dispense      with    oral   argument    because       the       facts     and   legal

contentions       are   adequately    presented      in    the        materials       before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED

       2
       Regarding the sovereign citizen documents, the district
court did not refer to them when imposing sentence. Thus, while
the court did express concern regarding these documents earlier
in the sentencing hearing, it is far from certain that they
carried any weight in the court’s final decision. Nonetheless,
the PSR described the documents as indicating that Jacobs
believed he was not subject to the law, and Jacobs presented no
evidence either showing that the documents did not exist or were
misconstrued.     Thus, the court was free to accept the
information in the PSR as true. See United States v. Terry, 916
F.2d 157, 162 (4th Cir. 1990).



                                         4